EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Morales on 1/13/2021.
The application has been amended as follows: 
Claim 3: The liquid formulation according to claim 1, characterised in that the size of the CuO nanoparticles is selected within a range under 60 nm
Claim 4: A method of using the liquid formulation of claim 1 as a plant self-defense enhancer to combat fungal wood diseases
Claim 8:A method of using the liquid formulation of claim 2 as a plant self-defense enhancer to combat fungal wood diseases
Claim 9: A method of using the liquid formulation of claim 3 as a plant self-defense enhancer to combat fungal wood diseases



The following is an examiner’s statement of reasons for allowance: 
The closest prior art identified is to Pardo Miro (US 2015/0246853). Pardo teaches a root growth promoting liquid formulation comprising vitamin K and an amino acid in an aqueous formulation (see claim 1). Pardo does not suggest CuO nanoparticles. In searching for whether CuO nanoparticles would be obvious to include in to Pardo’s composition for achieving root growth, Siddiqi et al. (Nanoscale Research Letters, 2017, 12:92) was identified. Contrary to Pardo’s stated goal, Siddiqi shows that CuO reduces biomass and inhibits root growth when added to plants (see Table 1, page 5). Thus, because Siddiqi teaches that CuO produces a contrary outcome to that desired by Pardo Miro, the Examiner cannot identify any reason to modify Pardo’s composition to further include CuO nanoparticles so as to produce a composition/method as instantly claimed..


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE A PURDY/Primary Examiner, Art Unit 1611